Citation Nr: 0027810	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  98-09 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
pelvic inflammatory disease. 

2.  Entitlement to service connection for residuals of 
gonorrhea, to include pelvic inflammatory disease and 
hysterectomy residuals.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1971 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of February 1998.

In her substantive appeal, the veteran requested a hearing.  
However, in correspondence received in December 1999, she 
stated she did not wish to have a hearing at this time.  She 
also stated that she felt that she did not have enough 
positive evidence to do justice to her claim, and that she 
would apply again at a later date.  While this statement 
could be construed as indicating that she wished to withdraw 
her appeal, it does not explicitly so state.  Moreover, this 
written statement was provided in response to a telephone 
conversation she made in December 1999, to cancel her hearing 
request, at which time she was told that she had to cancel 
the hearing request in writing.  In that conversation, she 
stated that she did not want a travel board hearing, and that 
she wanted her appeal to be forwarded to the Board.  
Accordingly, the Board does not find that the December 1999 
letter is sufficient to withdraw her appeal.  


FINDINGS OF FACT

1.  Service connection for pelvic inflammatory disease was 
denied by the RO in September 1980, on the basis that it was 
not shown in service.  

2.  Evidence received since that determination includes 
contentions that gonorrhea, which was shown in service, 
resulted in pelvic inflammatory disease; this evidence bears 
substantially and directly on the matter in question.  

3.  There is evidence of record showing a plausible 
connection between gonorrhea in service and post-service 
pelvic inflammatory disease.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for pelvic 
inflammatory disease is reopened by the submission of new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

2.  The claim of entitlement to service connection for 
residuals of gonorrhea, to include pelvic inflammatory 
disease and a hysterectomy, is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

Service medical records show that the veteran was seen in 
January 1972 with vaginal discharge, burning and a question 
of lesions on the vulva.  Examination disclosed cervical 
erosion and white-green, odorous discharge.  The impression 
was nonspecific vaginitis, with gonorrhea to be ruled out.  
Gonorrhea tests were positive, and the veteran received an 
injection of Procaine penicillin G.  On the separation 
examination in March 1972, a history of cystitis was noted; 
the gynecological examination was normal.  

Subsequent to service, the evidence indicates that the 
veteran gave birth to a child in November 1976.  In December 
1977, she was hospitalized in Women and Infants Hospital to 
undergo an elective laparoscopic tubal sterilization.  It was 
reported that she had been in good health in the past, except 
for a positive history of gonorrhea, treated with penicillin, 
in 1971.  However, according to the operative report, both 
fallopian tubes were noted to be slightly wide in caliber, 
engorged, and with filmy adhesions present throughout the 
pelvic cavity, believed to be due to old pelvic inflammatory 
disease process.  The uterus was retroverted, but normal in 
size and shape.  The ovaries were normal.  The tubes were 
cut, but due to persistent bleeding, a salpingectomy was 
performed on the right side.  

In October 1978, the veteran was hospitalized in October 
1978, due to painful coitus.  It was noted as history that 
she had had previous gonorrheal infection which had lasted 
symptomatically on and off for several years.  She had had 
three children.  It was felt after her previous surgery that 
she needed further surgery because of a chronically infected 
uterus.  On exam, there was an engorged uterus with an 
irregularity on the left side which could be either a large 
tube or a small fibroid.  The cervix appeared severely eroded 
with chronic and acute infection.  The admission diagnosis 
was chronic pelvic inflammatory disease with "Hughes 
Fitzcurtis syndrome."  A total hysterectomy and right 
oophorectomy were performed, with the left tube and ovary 
left in place.  The discharge diagnosis was chronic pelvic 
inflammatory disease, and hemorrhagic cyst of the right 
ovary.  

In March 1980, the veteran was hospitalized in Memorial 
Hospital with the complaint of lower abdominal pain, and 
findings of a left ovary mass.  The diagnosis was cystic left 
ovary and a left salpingo-oophorectomy was performed.  

B.  New and Material Evidence

Entitlement to service connection for pelvic inflammatory 
disease was initially denied by rating action dated in 
September 1980.  The veteran did not appeal that decision, 
and, accordingly, it is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104 (1999).  The current claim has been 
developed as entitlement to service connection for gonorrhea, 
a new issue.  However, in her substantive appeal, the veteran 
contended that the gonorrhea she had in service was chronic, 
and led to complications including pelvic inflammatory 
disease, cystitis, and fallopian tube problems.  Thus, these 
contentions cannot be addressed without discussing the 
previous decision.  

In its development of the matter, the RO considered the claim 
as a new claim, and did not consider whether new and material 
evidence had been presented to reopen the previously denied 
claim for pelvic inflammatory disease.  However, the Board 
cannot ignore a threshold issue of new and material evidence.  
Wakeford v. Brown, 8 Vet. App. 237 (1995).  Thus, the Board 
must first address this jurisdictional matter.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined whether the reopened 
claim is well grounded pursuant to 38 U.S.C. § 5107(a) based 
upon all the evidence and presuming its credibility.  See 
Winters v. Gober, No. 99-7108 (Fed. Cir. July 26, 2000).  If 
a claim is not well-grounded, there is no duty to assist; 
indeed, VA is prohibited from assisting the appellant in any 
further development of his claim.  Morton v. West, 12 
Vet.App. 477 (1999); see also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
118 S.Ct. 2348 (1998).  However, if the reopened claim is 
well grounded, VA must perform the third step, which is to 
evaluate the merits of the claim, after ensuring that the 
duty to assist under 38 U.S.C.§ 5107(b) has been fulfilled.  
Elkins.  

If new and material evidence is received with respect to a 
claim which has been disallowed, the claim will be reopened 
and the former disposition reviewed.  38 U.S.C.A. § 5108.  
"New and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a).  

The veteran's claim was initially denied on the basis that 
pelvic inflammatory disease was not shown in service.  
However, in connection with her current claim, the veteran 
contends that she had gonorrhea in service, and that the 
gonorrhea led to complications including pelvic inflammatory 
disease, cystitis, and fallopian tube problems, which 
necessitated a hysterectomy.  While the veteran, as a 
layperson, is not competent to offer a medical opinion, 
evidence which is "material" need not be sufficient to 
well-ground a claim; the two issues are separate.  See Hodge, 
Elkins.  Thus, evidence which she is not competent to 
provide, in the context of determining whether the claim is 
well-grounded, may nevertheless be material.  She has 
provided a new theory for service connection, which the RO 
did not consider in its previous determination; this evidence 
"must be considered in order to fairly decide the merits of 
the claim."  See 38 C.F.R. § 3.156(a).  Consequently, the 
evidence is both new and material, and, therefore, VA must 
review the claim in light of all the evidence, new and old, 
to determine whether a well-grounded claim has been 
submitted, and, if so, decide the issue on the merits.  
Elkins v. West, 12 Vet.App. 209 (1999); 38 C.F.R. § 3.156 
(1999).   

C.  Well-Grounded Claim

As the veteran's claims have been reopened, the Board must 
now determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, the 
reopened claim is well grounded pursuant to 5107(a).  Elkins; 
Winters.  A well-grounded claim is not necessarily a claim 
that will ultimately be deemed allowable.  It is a plausible 
claim, properly supported with evidence.  See 38 U.S.C.A. 
§ 5107(a); Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) competent 
evidence, generally medical, of a nexus between an in-service 
injury or disease and the current disability.  Epps, 126 F.3d 
at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468. 

Concerning the first element, current disability, the veteran 
does not claim that she currently has gonorrhea; rather, she 
contends that she has a number of conditions which resulted 
from the gonorrhea, including a hysterectomy.  Medical 
evidence shows that she underwent a hysterectomy in 1978; 
thus, current disability is shown, by, at a minimum, the 
absence of a uterus and post-surgical scarring.  Regarding 
the second element, inservice occurrence, service medical 
records document that the veteran had gonorrhea in service.  

The third element requires competent evidence of a nexus 
between the inservice episode of gonorrhea, and current 
hysterectomy residuals.  In reviewing the medical evidence, 
in 1977, when she underwent a tubal ligation and right 
salpingectomy, her fallopian tubes exhibited abnormalities 
consistent with a history of pelvic inflammatory disease.  In 
October 1978, when she underwent a hysterectomy, it was noted 
as history that she had had previous gonorrheal infection 
which had lasted symptomatically on and off for several 
years, and that she needed further surgery because of a 
chronically infected uterus.  On examination, the cervix 
appeared severely eroded with chronic and acute infection.  
The admission diagnosis was chronic pelvic inflammatory 
disease with "Hughes Fitzcurtis syndrome."  Although this 
term is not contained in DORLAND'S, "Fitzh-Hugh-Curtis 
syndrome" is defined as "perihepatitis occurring as a 
complication of gonorrhea in women, . . ."  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1635 (27th ed., 1985).  A total 
hysterectomy was performed, and the discharge diagnosis 
included chronic pelvic inflammatory disease.  

While this evidence does not explicitly connect the history 
of gonorrhea to the pelvic inflammatory disease, it was 
presented as relevant history, and the Board notes that, 
according to THE MERCK MANUAL, pelvic inflammatory disease is a 
"common complication" of gonorrhea.  THE MERCK MANUAL OF 
DIAGNOSIS AND THERAPY, 233, 1708 (15th ed. 1987).  Where general 
medical evidence, such as an article or treatise, "discusses 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion," the nexus 
requirement has been satisfied.  Wallin v. West, 11 Vet. 
App. 509, 514 (1998) (quoting Sacks v. West, 11 Vet.App. 314, 
317 (1998).  When considered together with the medical 
evidence of record, particularly the October 1978 hospital 
report, this evidence is sufficient to provide a plausible 
nexus.  In this regard, a recent Federal Circuit decision 
emphasized that the evidentiary threshold for establishing a 
well-grounded claim is "unique, and uniquely low," 
requiring only that the claim be "plausible" or "capable 
of substantiation."  Hensley v. West, 212 F.3d 1255 (Fed. 
Cir. 2000).  Moreover, determinations of weight and 
credibility of evidence are made after the claim is found to 
be well grounded.   King v. Brown, 5 Vet.App. 19, 21 (1993).  
Accordingly, the claim is well-grounded.  


ORDER

The claim for entitlement to service connection for pelvic 
inflammatory disease is reopened by the submission of new and 
material evidence; to that extent, the appeal is granted.

The claim of entitlement to service connection for residuals 
of gonorrhea, to include pelvic inflammatory disease and 
hysterectomy residuals, is well grounded; to that extent, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
service connection for residuals of gonorrhea, to include 
pelvic inflammatory disease and hysterectomy residuals is 
well grounded, VA has a duty to assist the appellant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  Particularly in view of the apparent 
difference in symptomatology and clinical findings reported 
at the time of her surgery in December 1977 and those 
reported in October 1978, this requires obtaining additional 
evidence regarding the veteran's post-service gynecological 
treatment from the time of her discharge until her 
hysterectomy in October 1978, including records pertaining to 
her pregnancy and delivery in 1976.  In addition, to enable a 
determination as to current residuals, all records of 
treatment since then should be obtained as well.  Finally, an 
examination is needed to provide a medical opinion as to 
whether inservice gonorrhea caused pelvic inflammatory 
disease, and necessitated a hysterectomy, as well as to 
determine the current residuals, if any, of inservice 
gonorrhea.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The appellant should be asked to 
provide the names, locations and addresses 
of all individuals from whom, and 
facilities from which, she received 
gynecological treatment from the time of 
her discharge from service until the 
present date, to include records 
associated with her pregnancy and delivery 
in 1976.  The RO should obtain any records 
so identified.

2.  Thereafter, the veteran should be 
scheduled for an examination by a board-
certified specialist in gynecology, to 
determine whether she currently has 
residuals of gonorrhea diagnosed in 
service.  Specifically, it must be 
determined whether pelvic inflammatory 
disease noted on the hospital report in 
October 1978 was due to the inservice 
gonorrhea, and whether the abnormalities 
which necessitated the hysterectomy at 
that time were due to residuals of 
gonorrhea.  In addition, the examiner must 
ascertain the current residuals of 
gonorrhea, and of any condition found to 
be due to gonorrhea.  The claims folder, 
to include service medical records and a 
copy of this remand, must be available to, 
and reviewed by, the examiner in 
conjunction with the examination.  All 
indicated tests or studies should be 
completed and the results reviewed by the 
examiner prior to the final opinion.  The 
complete rationale for any opinion 
expressed should explicitly be set forth 
in a report, including the evidence relied 
upon for the opinion.  

3.  The RO should ensure that the 
development sought is completed, and that 
the examination is adequate.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  
Thereafter, the RO should readjudicate 
the claim for service connection for 
residuals of gonorrhea, to include pelvic 
inflammatory disease and hysterectomy 
residuals, in light of the decision that 
the claim is well-grounded and the 
additional development.  If the claim 
remains denied, the veteran and her 
representative must be furnished an 
appropriate Supplemental Statement of the 
Case, and given the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
      JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals


 

